Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taniguchi (CN107531276A) discloses an assistance Device for lane keeping controlling based on area’s speed condition.  However, it does not teach “correcting, …, a curvature of the lane separation line, based on the maximum curvature that is estimated using the travel speed of the host vehicle, and either the average value or the maximum value of the travel speeds of the plurality of preceding vehicles

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
This communication is an Examiner's reasons for allowance in response to the current application filed on 10/18/2019, assigned serial 16/656625 and titled “Lan Separation Line Detection Correcting Device, Lane Separation Line Detection Correcting Method, and Automatic Driving System” described in the application's specification at [0036]- [0040] of Pub No. 20200047797, which is a division of application No. 15/434157, now Pat No. 10,494021, 

None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitations required by the claim, specially none discloses "Correcting, by the at least one processor, a curvature of the lane separation line, based on the maximum curvature that is estimated using the travel speed of the host vehicle, and either the average value or the maximum value of the travel speeds of the plurality of preceding vehicles.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGA X NGUYEN/Primary Examiner, Art Unit 3662